NOTICE OF ALLOWABILITY
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Amendments
The response submitted on January 20th, 2021 has been fully considered.  
Withdrawn Objections:  The previously raised objections to the specification have been withdrawn in response to the amendments to the figure descriptions of Figs. 8 and 22 and inclusion of a descriptive statement addressing the stippling.  
Withdrawn Rejections:  The rejection under 35 U.S.C. 112(a) and (b) has been withdrawn in response to the amendments, which have clarified the configuration of the keyboard around the sides and bottom of the design.




EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner’s amendment was authorized by Jeffrey Kuo, Applicant’s Representative and Attorney of Record, in a telephone communication on February 11th, 2022.
The Examiner has amended the specification as follows:
For clarity of disclosure and embodiments, the descriptions of Figs. 1, 8, 15 and 22 have been amended to read:

--FIG. 1 is an exploded, perspective view of a first embodiment of a KEYBOARD, showing my new design, with the detachable wrist rest separated from the KEYBOARD;--
--FIG. 8 is an assembled, perspective view of the KEYBOARD of FIGS. 1-7, showing my new design, with the detachable wrist rest attached to the KEYBOARD;--
--FIG. 15 is an exploded, perspective view of a second embodiment of a KEYBOARD, showing my new design, with the detachable wrist rest separated from the KEYBOARD;--
--FIG. 22 is an assembled, perspective view of the KEYBOARD of FIGS. 15-21, showing my new design, with the detachable wrist rest attached to the KEYBOARD;--

To comply with MPEP 1503.01(II)(3) and MPEP 1503.02(III), The examiner has amended the broken line statement to include identification of the dash-dot broken lines and read:

--The even-dash broken lines illustrate portions of the KEYBOARD which form no part of the claimed design.
The dash-dot broken lines on the bottom of the keyboard in Figs. 3, 10, 17 and 24 represent the boundaries of the claimed design and form no part of thereof.--

To comply with MPEP 1504.04(I)(A) the descriptive statement has been amended to read:

-- Stippling in Figs. 15-26 represents a contrast in color and/or material.--

Allowable Subject Matter

The sole claim is allowed.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTAIRA J SWANGIN whose telephone number is (571)272-2463.  The examiner can normally be reached on M-F 8:30 A.M. - 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lakiya Rogers, can be reached at (571) 270-7145.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.J.S./				 
Examiner, Art Unit 2916